NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 5, 2019*
                                Decided May 30, 2019

                                         Before

                     MICHAEL S. KANNE, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     DAVID F. HAMILTON, Circuit Judge

No. 16‐3651

JAMES MUNSON,                                  Appeal from the United States District
     Plaintiff‐Appellant,                      Court for the Southern District of Illinois.

      v.                                       No. 3:11‐CV00159‐NJR‐DGW

KIM BUTLER, et al.,                            Nancy J. Rosenstengel,
     Defendants‐Appellees.                     Chief Judge.

                                       ORDER

        James Munson, an Illinois inmate who is a practicing Buddhist, sued prison
officials, asserting that a soy‐based diet was harmful to his health, in violation of the
Eighth Amendment, and also restricted his religious practice, in violation of the
Religious Land Use and Institutionalized Persons Act of 2000. 42 U.S.C. § 2000cc–1(a)(1)
& (2). The district court granted summary judgment for defendants, concluding that
Munson had not presented sufficient evidence from which a reasonable factfinder could
infer any such violation. On appeal Munson argues that the district court abused its

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16‐3651                                                                         Page 2

discretion by staying discovery pending the outcome of a similar case then pending in
the Central District of Illinois and then denying his motion under Federal Rule of Civil
Procedure 56(d) to conduct discovery after the Central District case was decided and
the discovery stay was lifted. We agree with Munson, so we vacate the judgment and
remand the case for further proceedings.
        Munson’s religious views require a vegetarian diet. While housed at Menard
Correctional Center, he received a “religious lacto‐ovo diet” that substituted soy protein
for meat. On this diet, he experienced gastrointestinal issues that included stomach
cramps, diarrhea, and gas. Because Munson believed that his over‐consumption of soy
in the lacto‐ovo diet caused his ailments, he removed himself from the diet in mid‐2009.
He bought commissary foods and traded food with other inmates in an attempt to stay
vegetarian. His diarrhea and stomach cramps ceased once he stopped eating soy.
       From 2007 to 2012, medical doctors at Menard (the “Wexford physicians”)
treated Munson for severe and persistent abdominal pain, diarrhea, hypertension, and
other chronic conditions, providing him with medication and bloodwork. The Wexford
physicians also referred him to an outside gastrointestinal specialist and an outside
surgeon to remove his gall bladder. The Wexford physicians routinely evaluated
Munson’s abdomen and saw no symptoms consistent with a soy allergy reaction.
        Munson sued prison officials and the Wexford physicians for deliberate
indifference under the Eighth Amendment. He asserted that the State correctional
officers failed to provide a nutritionally adequate diet and instead served him a
high‐soy diet that caused him severe and persistent abdominal pain and irritable bowel
syndrome. He also asserted that the Wexford physicians failed to treat his abdominal
pain. Munson brought an additional claim, contending that the prison officials’ refusal
to provide him a soy‐free diet violated RLUIPA by forcing him to violate his religious
beliefs and consume meat as part of the general prison diet.
       The State defendants moved for summary judgment based on failure to exhaust
administrative remedies and qualified immunity. The district court agreed that the
prison officials were entitled to qualified immunity on Munson’s Eighth Amendment
claim for damages but allowed Munson to proceed on his claims for injunctive relief.
       Both sets of defendants then jointly moved to stay discovery pending resolution
of a similar case being adjudicated in the Central District of Illinois, Harris v. Brown,
No. 3:07‐cv‐03225, 2014 WL 4948229 (C.D. Ill. Sept. 30, 2014), in which the plaintiffs had
retained the same experts as those requested by Munson to resolve whether excessive
amounts of soy in prison diets create a serious risk of harm for at least some prisoners,
including Munson himself. The district court granted the defendants’ motion to stay. In
No. 16‐3651                                                                        Page 3

Harris, the district court eventually concluded that soy did not present a serious risk of
harm that today’s society would choose not to tolerate, Harris, 2014 WL 4948229, at *12,
so it could not be cruel and unusual punishment to serve soy to prisoners, id., and
granted the defendants’ motions for summary judgment. The district court in Munson’s
case, in turn, lifted the stay.
       The defendants filed separate motions for summary judgment on Munson’s
claims for injunctive relief. The prison officials argued that (1) because there was no
ongoing violation of federal law, these claims were barred by the Eleventh Amendment,
and (2) because serving an inmate a diet containing soy did not violate the Constitution,
Munson’s Eighth Amendment claim could not succeed. The Wexford physicians also
moved for summary judgment, arguing that they were not deliberately indifferent to
Munson’s health because they reasonably treated his complaints of abdominal pain,
there was no evidence that Munson had a soy allergy, and the court in the Harris case
had found that soy did not pose a serious risk of harm. Munson filed separate responses
opposing both motions for summary judgment.
        At the same time, Munson, through recruited counsel, moved to defer
consideration of these motions for summary judgment under Federal Rule of Civil
Procedure 56(d) so that he could depose defendants about his abdominal pain, diarrhea,
continuing symptoms, and the availability of a soy‐free diet at Menard. He also
renewed his motion for experts (again, all of whom had testified in the Harris case) to
testify about the link between soy and abdominal pain.
       The court granted the defendants’ motions for summary judgment. At the outset,
the court denied Munson’s Rule 56(d) motion because he failed to explain how the
additional discovery he sought would create a fact question and, further, he already
had been given “ample time” to seek more discovery, having been granted three
extensions of time to respond to the defendants’ motions. For the same reason, the court
also denied Munson’s renewed motion for experts.
        The court then addressed the merits of the defendants’ motions for summary
judgment. First, regarding Munson’s deliberate indifference claim against the prison
officials for failing to provide him a nutritiously adequate vegetarian diet, the court
found that Munson failed to satisfy the objective component of his Eighth Amendment
claim because he did not show that a high‐soy diet presented a serious risk of harm as
seen by today’s society. (For that matter, the court also concluded that Munson
presented no evidence that his abdominal complaints were caused by his ingestion of a
high amount of soy.) As for Munson’s request for injunctive relief, the court considered
his allegations that he continues to suffer an Eighth Amendment violation because the
No. 16‐3651                                                                           Page 4

prison officials remain deliberately indifferent to his ongoing abdominal pain and
diarrhea. But because Munson removed himself in 2009 from the lacto‐ovo vegetarian
diet that he alleged caused his pain, the court determined that his requests for
injunctive relief were moot. As for his deliberate indifference claim against the Wexford
physicians (for failing to prescribe him a soy‐free diet and failing to treat his complaints
of persistent, severe abdominal pain), the court chronicled the course of treatment
provided by each doctor and found that the prescribed treatment was reasonable, and
certainly not close to an actionable level of being blatantly inappropriate. With regard to
Munson’s RLUIPA claim against the prison officials for failing to provide him a soy‐free
vegetarian diet, the court construed the claim as a free exercise claim under the First
Amendment and concluded that any link between the diet’s high soy content and his
religious practice was “too tenuous … to find any basis for a First Amendment
violation.”
        On appeal Munson devotes his brief to challenging only certain procedural
rulings made by the court. He first argues that the district court abused its discretion by
staying discovery pending the outcome of the Harris case. The plaintiffs in Harris had
recruited experts (a group that included all the experts Munson sought to depose) to
testify about the safety of soy in prison food.
       It is true that a district court has inherent power to exercise its discretion to stay
proceedings to avoid unnecessary litigation of the same issues. Landis v. North American
Co., 299 U.S. 248, 254 (1936). In this case, however, we conclude that the combination of
the stay of discovery pending a decision in Harris and the later denial of Munson’s
Rule 56(d) motion added up to an abuse of discretion. In effect, the district court treated
Munson as if he were bound by the results of the Harris litigation of the soy‐diet issue.
       We acknowledge that the court did not refer specifically to collateral estoppel or
issue preclusion, but that is the practical effect of the combined rulings. Munson could
not properly be estopped from litigating for himself the soy‐diet issue, even if he faces
an uphill climb in showing that the Harris decision was incorrect. Discretionary
decisions based on an erroneous view of the law can result in an abuse of discretion.
E.g., Watkins v. Trans Union, LLC, 869 F.3d 514, 518 (7th Cir. 2017); see generally, e.g.,
Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990) (“district court would
necessarily abuse its discretion [in deciding Rule 11 sanctions motion] if it based its
ruling on an erroneous view of the law”); Ervin v. OS Restaurant Services, Inc., 632 F.3d
971, 976 (7th Cir. 2011) (application of incorrect legal rule to decide class certification
would amount to abuse of discretion).
No. 16‐3651                                                                           Page 5

        Collateral estoppel prevents relitigating an issue when “(1) the party against
whom the estoppel is asserted was a party to the prior adjudication, (2) the issues
forming the basis of the estoppel were actually litigated and decided on the merits in
the prior suit, (3) the resolution of the particular issues was necessary to the court’s
judgment, and (4) those issues are identical to issues raised in the subsequent suit.” Cook
County v. MidCon Corp., 773 F.2d 892, 898 (7th Cir. 1985); see Carter v. Comm’r of Internal
Revenue, 746 F.3d 318, 321 (7th Cir. 2014). Here the application of collateral estoppel was
inappropriate because the party against whom estoppel was being asserted in effect,
Munson, was not party to the prior adjudication. The party against whom the issue had
been resolved must have had a “full and fair opportunity” to litigate that issue in the
prior suit, as well as a “meaningful opportunity” to appeal the resolution of that issue.
Carter, 746 F.3d at 321. Munson was not a party or in privity with the parties in Harris.
       Nor was the combination of the discovery stay and denial of the later Rule 56(d)
motion a valid application of non‐mutual collateral estoppel, which does not require the
mutuality of parties. See Coleman v. Labor and Industry Review Comm’n of Wisconsin, 860
F.3d 461, 469 (7th Cir. 2017). The defensive use of non‐mutual collateral estoppel allows
a defendant who was not party to the prior suit to block a plaintiff from relitigating an
issue that the plaintiff had previously litigated and lost. Blonder‐Tongue Labs., Inc. v.
Univ. of Ill. Found., 402 U.S. 313, 328–29 (1971). The district court, in effect, allowed the
defendants to use defensive non‐mutual collateral estoppel against Munson when it
granted a discovery stay pending resolution of Harris in the Central District of Illinois.
This was a legal error. A litigant like Munson, who had not previously litigated this
issue in the prior action, is not subject to defensive non‐mutual collateral estoppel. See
Blonder‐Tongue Labs., Inc., 402 U.S. at 329.
      For these reasons, we VACATE the judgment and REMAND the case so that
Munson may conduct his own discovery and respond more fully on the merits to the
motions for summary judgment.